Per Curium.

The statute of usury does not exempt the common informer from the necessity of declaring specially, and stating the Usury. The words are too general to justify him in stating the original grounds of the indebtedness of the defendant, in the same loose and general terms, as when the party aggrieved sues. The borrower has express authority for departing from the general rule in declaring, but it would not be proper to extend to the informer such indulgence, because of some, equivocal words in the statute,, which do not require that construction. What was said by the court in Cole v. Smith, *220(4 Johns. Rep. 193.) and again, in this very case, (7 Johns. Rep. 402.) is to this effect. The original offence must be specially set forth, so that the defendant may be apprized of it, and prepared to meet it. The motion its arrest of judgment must, therefore, be granted.